Citation Nr: 1710730	
Decision Date: 04/05/17    Archive Date: 04/19/17

DOCKET NO.  14-02 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from August 1952 to August 1972.  He passed away in November 2011.  The appellant is the Veteran's surviving spouse. 

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from an October 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  The RO in Oakland, California, has jurisdiction over the Veteran's record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2015).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant contends that presumptive service connection for the cause of the Veteran's death is warranted.  She asserts that he was exposed to Agent Orange while stationed at Korat Royal Thai Air Force Base (RTAFB) in 1967 and 1968. 

The Veteran's certificate of death reflects that he passed away in November 2011.  The immediate cause of death was myocardial infarction.  Coronary artery disease was identified as a condition leading to the myocardial infarction.  Significant conditions contributing to death, but not resulting in the underlying cause, were identified as diabetes mellitus type II, COPD, Parkinsonism and dementia.

The Board observes that coronary artery disease is a presumptive disease associated with herbicide agents under 38 C.F.R. §§ 3.307 and 3.309.

The Veteran was not service-connected for any disabilities during his lifetime.  

The Veteran did not testify during his lifetime as to his duties at Korat RTAFB.  Nevertheless, the appellant has submitted materials concerning his duties.  The Veteran's service personnel records show that he was an Assistant NCOIC and then Crew Chief of the Fuze and Components Shop at Korat RTAFB.  An excerpt from Career Profile: Air Force Crew Chief (Tactical Aircraft Maintenance) reflects that, according to the Air Force Enlisted Classification Manual, the Crew Chief's duties include day-to day maintenance, including "end-of-runway... inspections" and "reclamation, and ... crash recovery duties."  

In addition, on a January 2014 VA Form 9 Substantive Appeal, the appellant stated that the Veteran served as a munitions specialist at Korat RTAFB, not a vehicle driver as noted by the St. Paul RO in December 2013.  She stated that the Veteran's duties involved loading weapons out of the ordnance area, which was an area that required weekly spraying of dioxin.  He transported weapons to the "hot area" and loaded them on aircraft parked next to the perimeter fence.  Personnel were transported by bus daily from the hanger area to the berthing areas and had to go across the end of the runway were Agent Orange was sprayed.  Many times the crews had to close the windows.  

VA has adopted specific procedures to determine whether a veteran was exposed to herbicides in Thailand during the Vietnam era.  VA's Adjudication Procedures Manual, M21-1 MR, directs that special consideration of herbicide exposure on a factual basis should be extended to veterans whose duties placed them on or near the perimeters of certain military bases in Thailand.  See M21-1, Part IV.  

Special consideration of herbicide exposure on a facts-found or direct basis should be extended to those Veterans whose duties placed them on or near the perimeters of Thailand military bases.  This allows for presumptive service connection of the diseases associated with herbicide exposure.  VA Adjudication Manual, M21-1 (M21-1), Part IV, Subpart ii, Chapter 1, Section H.5.a.  Significantly, this was revised during the pendency of the appeal, effective November 12, 2015.

Additionally, the M21-1 MR provides that several items of development should be performed in claims alleging herbicide exposure in Thailand, including requesting verification of herbicide exposure from the United States Joint Services Records Research Center (JSRRC).  Given the foregoing evidence, the Board finds a remand is necessary to contact the JSRRC in an effort to verify the Veteran's exposure to herbicides in Thailand.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Send a request to the JSRRC in an effort to verify the whether the claimed exposure to herbicides is consistent with the Veteran's service in Thailand at Korat RTAFB.  Provide the JSRRC any necessary documentation, to include the Veteran's relevant service personnel records, the excerpt from Career Profile: Air Force Crew Chief (Tactical Aircraft Maintenance) and the January 2014 VA Form 9 Substantive Appeal.  Document the JSRRC's response in the record.

2.  Then, readjudicate the appellant's claim.  If the benefit sought on appeal remains denied, provide the appellant with an SSOC.  The SSOC should contain notice of all relevant actions taken on the claim, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

